           Case 6:19-ap-01050-MH                   Doc 46 Filed 02/05/20 Entered 02/05/20 15:28:07                                       Desc
                                                    Main Document    Page 1 of 1
                                                                                                                         ORDER No.
                                        UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

                                                       TRANSCRIPT ORDER FORM
                                                                                                                         CHAPTER 
                                                                                                                         APPEAL?               Yes        No
        (File this form on the related case docket)                                                                      APPEAL No.
                                                                                                                                             (if known)
   Ordering Party’s Name: &EVYGL ' 'SLIR                                                      Attorney Bar#        

   Law Firm: 0E[ 3JJMGI SJ &EVYGL ' 'SLIR %40'
   Mailing Address:  ;MPWLMVI &SYPIZEVH 7YMXI 
   0SW %RKIPIW '% 
   Person to Contact (If Judge-ordered: Transcriber to contact Procurement**):
   Telephone: (             
                              )______________ E-mail: FGG$FEVYGLGSLIRIWUGSQ
   Bankruptcy Case #: FO1,                                    Adversary Proceeding #/MP #: ET1,
   Date of Hearing (complete a SEPARATE form for EACH hearing date):                                          Time:  TQ
   Debtor: 8LSQEW 1SYRX
   Adversary Proceeding Name: &EOIV IX EP                                                 vs. 1SYRX
   Hearing Judge: 1 ,SYPI                                                                  Courtroom #: 67 
                &VMKKW 6ITSVXMRK
   TRANSCRIBER: _____________________________ALTERNATE:  &IR ,]EXX
                                                        _______________________________
   (Select from the Court-approved list of Transcription Service Providers. This provider will contact you regarding payment)

   341(a) MEETING OF CREDITORS: The Meeting of Creditors is recorded by the Trustee. DO NOT USE THIS
   FORM. For 341(a) Recording Request Procedures, visit the U.S. Trustee website www.justice.gov/ust/r16

    Transcript Type:               NOTE: The Court is not responsible for determining if a hearing has been previously
                                   transcribed. Check the case docket to determine if a filed transcript already exists or is
                                   being transcribed before filing this form.
                                   Copy of Existing Transcript: Contact the transcriber directly for a copy.
         Ordinary (30 days)             3 Days                    Entire Hearing
         14 Days                        Daily (24 hours)          Ruling/Opinion of Judge only
         7 Days                                                   Testimony of Witness
                                                                  Other*                           (name of witness)
    *Special Instructions: IQEMP XVERWGVMTX EW 4(*
    Transcript due dates are computed from the date the deposit is received by the Transcriber. The cost of a
    transcript varies for each type. See Transcript Ordering Instructions, Transcript Costs/Forms of Payment.

                                                  TO BE COMPLETED BY THE COURT
        Judge Ordered Transcript**: Clerk must docket this form; CM/ECF will automatically notify Procurement.
  Date Request Filed:                           Date Sent to Transcriber:                          By     FDS        Mail      Messenger
  Digital Recording (or Analog Tape Recording)
  (Tape #:         )Time Start (Index #):                   Time End (Index #):                   Time Start:                Time End:

  (Tape #:         )Time Start (Index #):                   Time End (Index #):                   Time Start:                Time End:
  Court Recorder:                                          Division:                      Processed by:

                                                     **TRANSCRIBER INSTRUCTIONS
Judge-ordered transcripts: email price quote & invoice to procurement@cacb.uscourts.gov. Provide quote prior to transcribing.
 Rev.           2018. This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
